FORM N-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending: (a) or fiscal year ending: 12/31/10 (b) Is this a transition report? (Y/N): N Y/N Is this an amendment to a previous filing? (Y/N): N Y/N Those items or sub-items with a box "[/]" after the item number should be completed only if the answer has changed from the previous filing on this form. 1. A. Registrant Name: ReliaStar United Services Variable Life Separate Account I B. File Number: 811-04855 C. Telephone Number: (770) 980-5386 2. A. Street: 20 Washington Avenue South B. City: Minneapolis C. State: MN D. Zip Code: 55401 Zip Ext: 1908 E. Foreign Country Foreign Postal Code: 3. Is this the first filing on this form by Registrant? (Y/N) N Y/N 4. Is this the last filing on this form by Registrant? (Y/N) N Y/N 5. Is Registrant a small business investment company (SBIC)? (Y/N) N [If answer is "Y" (Yes), complete only items 89 through 110.] Y/N 6. Is Registrant a unit investment trust (UIT)? (Y/N) Y [If answer is "Y" (Yes), complete only items 111 through 132.] Y/N 7. A. Is Registrant a series or multiple portfolio company? (Y/N) N [If answer is "N" (No), go to item 8.] Y/N B. How many separate series or portfolios did Registrant have at the end of the period? For period ending 12/31/10 If filing more than one Page 47, "X" box: [ ]
